Citation Nr: 1626179	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  06-25 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded the matter in September 2015 to schedule the Veteran for a Board videoconference hearing.  The Veteran was unable to attend the first scheduled hearing, but failed to report for the rescheduled hearing without good cause.  His hearing request is therefore deemed denied.  38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not contain an adequate opinion.  While private physician Dr. Rehmeyer provided an opinion in June 2005, there is no indication that Dr. Rehmeyer was able to review the Veteran's claims file, including his service treatment records.  VA should schedule the Veteran for an examination and obtain an opinion regarding the nature of his bilateral hearing loss and tinnitus as soon as possible. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain any pertinent VA or private treatment records pertaining to the diagnosis and treatment of hearing loss and tinnitus since May 1946.  This particularly includes securing records from Richard Rehmeyer, M.D., of Sarasota, Florida.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an examination by a VA audiologist.  Provide the audiologist access to the Veteran's VBMS file and Virtual VA file.  The audiologist should review the claims file, including this Remand, and perform all indicated tests.  Following the examination the audiologist must opine whether it is at least as likely as not that any hearing loss and/or tinnitus had its onset in service, to include due to his duties as a coxswain with the Seabees (i.e. a Naval construction battalion).  

The audiologist should address the Veteran's lay statements regarding his exposure in service, including his reports of running a forklift in an enclosed space without ear protection.  In addition, the audiologist should address Dr. Rehmeyer's June 2005 opinion.  A complete rationale must be provided for any opinion offered.

If the requested opinion cannot be rendered without resorting to speculation, the audiologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record, i.e., additional facts are required, or the audiologist does not have the needed knowledge or training.

3.  Thereafter, the RO should review the examination report to ensure it is in complete compliance with the directives of this Remand.  The AMC/RO must ensure that the audiologist documented their consideration of both electronic claims folders, to include identifying the date range of Virtual VA and Veterans Benefits Management System records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

